              Case 1:19-cv-03150-UNA Document 4 Filed 08/13/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                        FILED
                                                                                        AUG 13 2021
                                                                                   Clerk, U.S. District & Bankruptcy
                                                                                   Court for the District of Columbia
                                          )
WILLIE YOUMANS,                           )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )               Civil Action No. 19-3150 (UNA)
                                          )
VETERANS AFFAIRS,                         )
                                          )
            Defendant.                    )
_________________________________________ )


                                  MEMORANDUM OPINION

       The Court has reviewed plaintiff’s complaint, keeping in mind that complaints filed by pro se

litigants are held to less stringent standards than those applied to formal pleadings drafted by lawyers.

See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however, must comply with the

Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of

the Federal Rules of Civil Procedure requires that a complaint contain a short and plain statement of the

grounds upon which the Court’s jurisdiction depends, a short and plain statement of the claim showing

that the pleader is entitled to relief, and a demand for judgment for the relief the pleader seeks. Fed. R.

Civ. P. 8(a). The purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of

the claims being asserted such that they can prepare a responsive answer, prepare an adequate defense,

and determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).



                                                     1
              Case 1:19-cv-03150-UNA Document 4 Filed 08/13/21 Page 2 of 2




       Instead of setting forth factual allegations to support a particular legal claim, the complaint

instead appears to list grievances pertaining to a prior civil action, Youmans v. McDonald, No. 1:15-cv-

0589 (EGS ), which the undersigned dismissed without prejudice by Minute Order on May 8, 2019.

Plaintiff neither states a basis for this Court’s jurisdiction, makes a short and plain statement of the claim

showing that he is entitled to relief, nor demands judgment for any particular form of relief. As drafted,

plaintiff’s pro se complaint fails to comply with the minimal pleading standard set forth in Rule 8(a).

       The Court will grant plaintiff’s application to proceed in forma pauperis and dismiss the

complaint and this civil action without prejudice. An Order is issued separately.




                                                       /s/
                                                       EMMET G. SULLIVAN
                                                       United States District Judge
DATE: August 13, 2021




                                                      2
